Citation Nr: 0635868	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  02-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1965 to May 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted a 10 percent evaluation for post-
traumatic stress disorder (PTSD) effective September 1, 2000.

In April 2004, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's PTSD has been manifested with sleep 
impairment, nightmares, depressed mood, irritability, 
hyperviligance, flattened affect, and difficulty in 
establishing and maintaining effective work and social 
relationships.  



CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Under the VCAA, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(2) (2006).  Second, VA has a duty to 
notify the claimant as to any information and evidence needed 
to substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2006).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

The veteran has specifically requested that he be granted a 
50 percent rating.  Given the fully favorable decision, 
discussed below, the Board finds that any issue with regard 
to the timing or content of the VCAA notice provided to the 
veteran is moot or represents harmless error.  As to 
additional notice regarding the effective date to be 
assigned, the RO will address this matter in effectuating the 
award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that his service-connected PTSD is 
entitled to a rating higher than 10 percent.  The veteran had 
active service from September 1965 to May 1969 during which 
time he served in Vietnam for approximately fourteen months.  
He was a machine gunner on patrol, and indicated in his 
August 1997 personal statement that because of his 
experiences in Vietnam, he was hospitalized for psychiatric 
observation in May 1969.  In December 1970, the veteran 
applied for compensation benefits because of a "nervous 
condition."  The veteran was subsequently diagnosed with 
emotionally unstable personality in February 1971.  In a 
March 1971 rating decision, the RO denied service connection 
for a nervous condition because emotionally unstable 
personality was considered a "[c]onstituional or 
developmental abnormality" and not a disability under the 
law.  In August 1997, the veteran stated that he was 
diagnosed with PTSD.  A July 1998 rating decision granted the 
veteran a 50 percent evaluation for PTSD, effective August 
11, 1997.  A review exam for PTSD was scheduled in March 2000 
and the veteran failed to appear for the examination.  In a 
September 2000 rating decision, the RO reduced the veteran's 
evaluation for PTSD from 50 percent to noncompensable, 
effective September 1, 2000.  In December 2000, the RO 
increased the evaluation to 10 percent, effective September 
2000.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the more recent medical 
findings regarding the current level of disability related to 
the service-connected PTSD.  

The veteran's PTSD is rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 9411.  A 10 percent rating 
under this code is warranted when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2006). 

It is important to point out that the symptoms recited in the 
criteria in the rating schedule are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 50 
percent rating for PTSD.  

The veteran filed his initial claim for PTSD in August 1997.  
In October 1997, the veteran underwent a VA examination for 
PTSD.  The veteran stated that since active service, he had 
had frightening nightmares, problems sleeping, and intrusive 
thoughts about the military.  He described himself to the 
examiner as being "emotional[ly] numb[ed]" and admitted to 
having problems with his marital and familial relationships.  
The veteran explained to the examiner that he had been 
married twice and each marriage resulted in divorce.  The 
veteran admitted to being depressed, but denied ever having 
suicidal intentions or plans.  Upon a review of the claims 
file and a history provided by the veteran, the VA examiner 
opined that the veteran showed no signs of irritability, 
anger or loosened associations, but did exhibit some 
hypervigilance.  He noted that the veteran had moderate to 
severe difficulties in dealing with other people because of 
chronic anger which also resulted in the veteran being unable 
to maintain employment.  The examiner also noted that the 
veteran was withdrawn and had very few social interactions.  
The examiner concluded that there were sufficient, signs, 
symptoms, and history to support a diagnosis of PTSD.  The 
veteran was diagnosed as having post-traumatic stress 
disorder and assigned a Global Assessment of Functioning 
(GAF) score of 50.

In October 2000, the veteran was afforded a VA examination 
for his PTSD.  This examination occurred after the veteran's 
rating was reduced from a 50 percent to noncompensable 
rating, effective September 1, 2000.  During the examination, 
the veteran stated that he was currently unemployed and 
living with his daughter temporarily.  He explained that 
because of an "attitude problem," maintaining a job was 
difficult and he continued to have problems sleeping.  The 
veteran admitted to a long history of alcohol and drug abuse, 
but stated that he had sought treatment for the drug abuse 
and was still coping with alcohol dependency.  He added that 
he had difficulty with relationships and tended to stay away 
from people.  Upon a review of the claims file and an 
examination, the examiner stated that the veteran was fully 
oriented and cooperative in manner with full affect.  He 
explained that the veteran had no indication of any 
dysfunction in language capacity and there was no history of 
hallucinations or delusions.  The examiner added that the 
veteran was appropriately dressed and did not manifest any 
recent, strong symptomatology consistent with PTSD other than 
a "minor sleep disturbance."  He opined that the veteran's 
PTSD caused only mild occupational and emotional impairment.  
The examiner explained that the veteran's long history of 
substance abuse and continuing alcohol dependency had caused 
him "difficulty with relationships, difficulty with anger 
control, fighting and trouble with the law."  He stated that 
the PTSD caused the veteran mild dysfunction; the alcohol and 
substance abuse, moderate impairment; and the personality 
disorder caused serious impairment.  The veteran was 
diagnosed as having PTSD and assigned a GAF score of 65. 

In January 2002, the veteran was afforded another PTSD 
examination.  The claims folder was available and reviewed in 
conjunction with the examination.  During the examination, 
the veteran reported that he was alcohol dependent and had 
problems sleeping.  He stated that he experienced nightmares, 
anxiety attacks, and had difficulty being around people.  The 
veteran explained to the examiner that his third wife had 
died approximately two years earlier and that he preferred to 
live alone.  He admitted to past substance abuse and had been 
unemployed for the previous year as a result of his temper.  
The veteran denied suicidal ideation, but admitted to being 
depressed, hearing male voices and having hallucinations.  
The examiner noted that the veteran was well dressed and had 
a flattened affect.  He added that the veteran had not 
received adequate treatment for his PTSD and was unable to 
maintain employment and interpersonal relationships because 
of his symptomatology.  The examiner noted that the veteran 
was unable to support himself and assigned a GAF score of 41.

VA treatment notes dated from 2001 to 2006 reflect continuing 
treatment for PTSD.  The veteran had attended several group 
sessions and treatment notes reflect his changing behavior as 
"not wanting to be there," "having his eyes closed during 
the entire session," and sometimes expressing his feelings 
on coping with PTSD.  In August 2002, the veteran's licensed 
clinical social worker diagnosed the veteran with PTSD, 
substance dependence, and dysthymia.  A GAF score of 38 was 
assigned to the veteran.

There is a great deal of cogent and substantial evidence in 
this case upon which to assess the veteran's current social 
and industrial capacities as impacted by his PTSD.  The 
veteran's GAF score has admittedly been assessed as high as 
shown in the October 2000 VA examination report, but when 
compared to the rest of the record, the Board would suggest 
that the veteran had become rather adept at the task of 
overcoming his measurable deficits by remarkable coverup.  In 
this case, GAF is but one factor in an entire clinical 
picture, and it does not appear that the October 2000 level 
is entirely compatible with the degree of functional 
impairment otherwise in attendance.

The Board recognizes that the veteran's PTSD does not result 
in symptoms consistent with all the criteria for a disability 
rating of 50 percent as set forth in Diagnostic Code 9411.  
His disability, however, as described in the VA examinations, 
more nearly approximates the symptoms contemplated by the 50 
percent rating.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
9411.  Specifically, the veteran had flattened affect, mood 
and sleep disturbances, panic attacks, and difficulty 
establishing and maintaining relationships.  

The Board does not find that the medical evidence shows the 
veteran's PTSD denotes a 70 percent rating.  In the three 
examination reports, there is no mention of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; illogical, obscure or irrelevant speech; near 
continuous panic or depression affecting the ability to 
function independently; or neglect of personal appearance and 
hygiene.  The Board acknowledges that the VA examiner stated 
in October 2000 and January 2002 that the veteran's thinking 
was logical and goal oriented.  The VA examiners in both 
exams added that his speech was easily understood, and his 
grooming and hygiene were satisfactory.  As such, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 50 percent for the veteran's service-
connected PTSD.

Affording the veteran the benefit of the doubt, as required 
by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, the Board finds 
that those clinical findings and complaints, which have been 
present essentially throughout the appeal period, are 
commensurate with the requirements for a higher 50 percent 
initial rating for PTSD.








ORDER

A rating of 50 percent for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


